Title: From George Washington to Major General Israel Putnam, 6 March 1779
From: Washington, George
To: Putnam, Israel


Sir
Head Quarters Middle brook March 6th 1779
Upon reciept of this Letter you will put Hazens regiment in motion—Inclosed are his instructions—his whole Regiment is to march—You will please to put the remaining part of Poors Brigade under Marching Orders—their destination will be pointed out in a Subsequent Letter—and you will use the most effectual means to cause every Officer & Soldier now on furlough, or who may obtain leave of absence after this reaches you (unless extraordinary reasons should induce the contrary) to join their respective Regiments before the first of May next. I hope Generals Parsons & Huntington are with their Brigades. I am &ca
Go: W——n